Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to a multichannel video program distributor (MVPD) at a specific time based on one or more rules, wherein the playout schedule comprises the one or more rules and the specific time at which the live video feed is to be delivered, and wherein segments of the live video feed is to be stored in the memory system in accordance with a version specified in the playout schedule; 
generating a second channel comprising one or more video on demand (VOD) content assets based on the live video feed of the first channel, the one or more rules received in the playout schedule that corresponds to the live video feed, and the version of the segments of the live video feed specified in the playout schedule, and 
wherein each of the one or more VOD content asset is transmitted to a plurality of MVPDs; 
inserting a cue or a trigger in the second channel; 
encoding the second channel with the inserted cue or the inserted trigger, 
wherein the second channel is encoded based on variable bitrates; and 
transmitting the second channel to the plurality of MVPDs based on the encoded second channel with the inserted cue or the inserted trigger and the received playout schedule”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously presented that Brueck teaches presenting live events with advertisement breaks according to a schedule, ([0024] - [0027], [0059], [0078] and [0064]).  
	To supplement the teachings of Brueck, the examiner has previously presented Chang as teaching meta-channels which rebroadcasts live events according to a programming guide ([0033] – [0034] and [0038]).  However, the combination of Brueck and Chang does not clearly demonstrate the one or more rules received in the playout schedule that corresponds to the live video feed.
	To supplement the teachings of Brueck and Chang, the examiner has previously presented Pezzillo as teaching creating and managing multiple channes and insert content according to schedule rules (col. 311. 10 -12 and 40 – 43).  However, the combination of Brueck, Chang and Pezzillo does not clearly demonstrate that the live video feed is broadcasted at a specific time based on one or more rules and generating a second channel based on the live feed, the rules and a version of the segment of the live video feed specified in the playout schedule as presented in independent claims.
	 Chang further teaches that a highlight video may be presented on a meta-channel once live game coverage has ended in place of post-game commentary, (Fig. 1 and [0040]).  But Chang does not clearly demonstrate that a second channel is generated based on the live feed, the rules and a version of the segments of the live feed specified in the playout schedule.
	Examiner further presents Logan et al., US Pub. 2005/005308 A1 as teaching replay a broadcast sports event using a VOD, the original broadcast subdivided into segments and associating descriptive information with each segment, (Figs. 1 – 2, Abstract and [0042]).  However, Logan does not cure the deficiencies of the prior art described above.  Therefore, Claim 1 is considered allowable.
Claims 8 and 15 are considered allowable for the same reasons stated above. The dependent claims 2 – 7, 9 – 14 and 16 - 22 are allowed because they further limit independent claims 1, 8 and 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Logan et al., US Pub. 2005/005308 A1 teaches replaying a broadcast sports event using a VOD, the original broadcast subdivided into segments and associating descriptive information with each segment, (Figs. 1 – 2, Abstract and [0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CYNTHIA M FOGG/Examiner, Art Unit 2421